Exhibit 99.1 Orthofix International Reports Fourth Quarter and Fiscal 2015 Financial Results Fourth Quarter Highlights · Net sales of $104.6 million; an increase of 7.6% over prior year on a constant currency basis · Adjusted EBITDA of $19.3 million, or 18.4% of net sales · Stock repurchases of approximately 294,000 shares for $11.6 million Fiscal Year 2015 Highlights · Net sales of $396.5 million; an increase of 2.4% over prior year on a constant currency basis · Adjusted EBITDA of $60.7 million, or 15.3% of net sales
